 In theMatter of KENTUCKY RIDGE COALCOMPANY,FIELD, KENTUCKY,andUNITEDMINEWORKERS OFAMERICA,DISTRICT No. 19, AFFILIATEDWITH THE C. I. O.Case No. C-194,2.-Decided September4, 1941Jurisdiction:coal mining industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Harold Weston,for the Board.Mr. James Sampson,of Harlan, Ky., andMr. E. C. Whitfield,andMr. Thomas Whitfield,of Field, Ky., for the respondent.Mr. James S. Golden,of Pineville, Ky., for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District No. 19, herein called the Union, affil-iated with the Congress of Industrial Organizations, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Ninth Region (Cincinnati, Ohio), issued its com-plaint, dated July 3, 1941, against Kentucky Ridge Coal Company,Field,Kentucky, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3)and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaintand accompanying notice of hearing were duly served upon respond-ent and the Union.The complaint alleges in substance that (1) the respondent dis-charged John D. Collins, Joe Hill, and Richard Lawson on variousdates between May 1939 and May 1940, and thereafter refused toreinstate them, and refused to reinstate Charles A. Barton'at the con-clusion of a strike on or about September 5, 1939, or thereafter,because they joined and assisted the Union or engaged in other con-35 N L R B., No. 36.162 KENTUCKY RIDGE COAL,COMPANY163certed activities foi the purpose of collective bargaining, therebydiscriminating in regard to hire and tenure of employment anddiscouraging membership in the Union;and (2)by these and nu-merous other acts, the respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act.Thereafter the respondent filed an answer dated July 12, 1941, inwhich it admitted the allegations of the complaint regarding the natureand scope of its business,denied that it had engaged in the allegedunfair labor practices, and alleged certain affirmative defenses.Therespondent also filed a motion for a bill of particulars.On July 15,1941, the Regional Director issued an order denying the respondent'smotion without prejudice to the respondent's right to renew the saidmotion at the hearing.Copies of the order were duly served uponthe respondent 'and the Union.Pursuant to notice,a hearing was held on July 17 and 18, 1941, atMiddlesboro,Kentucky,before J. J. Fitzpatrick,the Trial Examinerduly designated by the Acting Chief Trial Examiner.The Board.the respondent,and the. Union were represented by counsel and par-ticipated in the hearing.At the commencement of the hearing, therespondent renewed its motion for a bill of particulars.The TrialExaminer granted this motion in certain respects and denied it in allother respects.During the course of the hearing,the respondent, theUnion,and counsel for the Board entered into a stipulation proposingsettlement of the case.The stipulation was admitted in evidence andthe hearing was closed subject to the Board'sapproval of thestipulation.The stipulation was thereafter amended in certain respects by allthe parties thereto, and as so amended,the stipulation provides asfollows :IT IS HEREBY STIPULATED AND AGREEDby and between KentuckyRidge Coal Company, Respondent herein; United Mine Workersof America,District 19, affiliated with the Congress of IndustrialOrganizations,party hereto; and Harold Weston,Attorney forthe National Labor Relations Board, that:I.Upon charges duly filed by the UnitedMineWorkers ofAmerica, District No. 19, affiliated with the Congress of Indus-trialOrganizations,the National Labor Relations Board, by itsRegional Director for the Ninth Region, acting pursuant to au-thority granted in Section 10 (b) of the National Labor RelationsAct, 49 Stat. 449, and its Rules and Regulations,series II asamended, Article IV, Section 1, issued its complaint and Noticeof Hearing on July 3rd, 1941, against Kentucky Ridge Coal Com-pany, hereinafter called the Respondent.451270-42-%of 3---12 164DECISIONSOF NATIONALLABOR RELATIONS BOARDII.This Stipulation may be introduced as evidence,by filingit with theChief TrialExaminer of the NationalLaborRelationsBoard at Washington, D. C.III.The Respondent is, and has been,since about 1934, a cor-poration organized and existingby virtueof the laws of the Stateof Kentucky,with its principal office and only mine at Field,Bell County,Kentucky.The Respondent is engaged at its minein the mining and shipping of coal.For use at its mine, theRespondent purchases annually mine and commissary suppliesamounting to over $50,000 in value,over ninety (90%) percentof which is obtained from States other than the State of Kentucky.The Respondent ships annually one hundred and fifty thousand(150,000) tons of coal,more than seventy(701/o)percent of whichis shipped to points outside of the State of Kentucky.Exclusiveof clerical and supervisory employees,the Respondentemploysabout one hundred and eighty (180)men at its mine.The Re-spondent admits, for the purpose of this case only, that it isengaged in Interstate Commerce within the meaning of theNational Labor Relations Act.IV. The UnitedMine Workers of America, District No. 19,affiliatedwith the Congressof Industrial Organizations, is alabor organization within the meaning of Section 2 Sub-division(5) of the NationalLaborRelations Act.V. TheRespondent denies thatithas violatedany of theprovisions of the NationalLaborRelationsAct, but, for thepurpose ofdisposingof this matter in an amicable and expedi-tiousmanner it is stipulated and agreed that an order may beentered bythe Boardas more specifically set forth below.VI. All partiesheretowaive theright to further hearing inthismatter,and also waive the making or findings of fact andconclusions by the National Labor Relations Board.VII. Itis further stipulated and agreed by the parties heretothat upon the entire record in this case as made at-the hearingherein held on July 17 and18, 1941, andthis Stipulation andAgreement,if approved by the National Labor Relations Board,an order may forthwith be entered by said Board, providing asfollows :The Respondent,Kentucky Ridge CoalCompany, itsofficers,agents, successors and assigns,shall :1:Cease and desist from :(a)Discouraging membership in United Mine Workers ofof America,DistrictNo. 19, affiliatedwiththe Congress ofIndustrial Organizations,or any other labor organization of KENTUCKY RIDGE COAL COMPANY165its employees by discharging or in any other manner dis-criminating against its employees in regard to the hire andtenure of employment, or any condition of employment ofany of its employees by reason of said employees' membershipin the United Mine Workers of America, District No. 19,affiliatedwith the Congress of Industrial Organizations, orany other labor organization of its employees, providing thatnothing in this Order shall preclude Respondent from makingor abiding by an_ agreement with a labor organization (notestablished,maintained, or assisted by any action defined inthe National Labor Relations Act as an unfair labor practice)to require as a condition of employment membership therein.if such labor organization is the representative of the em-ployees as provided in section 9 (a), in the appropriate collec-tive bargaining unit covered by such agreement when made;(b) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights of self organiza-tion, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act.2.Take the following affirmative action in order to effectu-ate the policies and purposes of the Act:(a) Immediately offer Charles A. Barton, John D. Collinsand Joe Hill full reinstatement to their former or substantiallyequivalent positions, without loss of seniority, and withoutprejudice to other rights and privileges previously enjoyed bythen, it being understood that the positions of blacksmithand car-dropper are, for purposes of such reinstatement, sub-stantially equivalent ;(b)Make whole Charles A. Barton, John D. Collins, JoeHill and Richard Lawson, for any loss of earnings they mayhave suffered 5y reason of their termination of employment,by payment to Charles A. Barton the sum of Fifteen Hundred($1500.00)Dollars, to John D. Collins the sum of Five Hun-dred ($500.00) Dollars, to Joe Hill the sum of Five Hundred($500.00)Dollars, and to Richard Lawson the sum of FiveHundred ($500.00) Dollars.(c)Post in conspicuous places at the mine^and maintainfor a period of at least sixty consecutive days from the dateof posting; notices to its employees stating that the Respond-ent will not engage in the conduct from which it is ordered 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDto cease and desist in Paragraph 1 (a) and (b) of this Order,and that the Respondent will take the affirmative action setforth in Paragraph 2 (a) and (b) of this Order.(d)Notify the Regional Director for the Ninth Region,in writing, within ten (10) days from the date of this Order,what steps the Respondent has taken to comply herewith.VIII. It is further stipulated and agreed by and between theparties hereto, that because of physical incapacitation, RichardLawson is not able to accept employment at the Respondent'smine, and, that, therefore the Respondent is not required to offerthe said Richard Lawson employment.IX. It is further stipulated and agreed by and between theparties hereto that after entry of the Order by the Board, asprovided in this Stipulation, the United States Circuit Court ofAppeals for the Sixth Circuit, may, upon application by the Boardand without notice to the Respondent, enter its Decree enforcingin full the said Order of the Board, and each of the parties heretohereby consents to the entry of such Decree and hereby waivesits right to contest the entry of any such Decree and to receivenotice of the filing of such application by the Board.X. It is further stipulated and areecl that, immediately uponapproval of this Stipulation 'by the National Labor RelationsBoard, United Mine Workers of America, District No. 19, willwithdraw the original and each of the amended charges herein,except the 7th amended charge on which the Complaint is based.XI. All stipulations herein made are subject to the approvalof the National Labor Relations Board, and should the NationalLabor Relations Board fail to approve the terms and conditionscontained herein, this Stipulation and Agreement shall becomenull and void and of no effect, and the proceedings in this mattershall be in the same status as if no Stipulation had been enteredinto.XII. All terms agreed upon are contained within this Stipu-lation and Agreement and there is no verbal or other agreementof any kind which varies, alters, or adds to this Stipulation andAgreement.On August 11, 1941, the Board issued an Order approving theabove stipulation, making it a part of the record, and pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the case to andcontinuing it before the Board for the purpose of entry of a decisionand order by the Board pursuant to the provisions of the saidstipulation. KENTUCKY RIDGE COAL COMPANY167Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:IFINDINGS OF FACTTHE BUSINESS OF THE RESPONDENT'The respondent, Kentucky Ridge Coal Company, is a Kentuckycorporation engaged in the mining and shipping of coal. Its principalofficeand only mine are located at Field, Kentucky, and it employsapproximately 180 workers at its mine.The respondent purchasesannually mine and commissary supplies amounting in value to morethan $50,000, more than 90 per cent of which is obtained from sourcesoutside Kentucky.The respondent ships 150,000 tons of coal fromitsmine annually, more than 70 per cent of which is shipped to pointsoutsideKentucky.For the purposes of this proceeding the re-spondent admits that it is engaged in interstate commerce within themeaning ofthe Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce, among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Kentucky Ridge Coal Company,Field, Kentucky, its officers, agents, successors and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Mine Workers of America,District No. 19, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization of its employees by dischargingor in any other manner discriminating against its employees in regardto the hire and tenure of employment, or any condition of employ-ment of any of its employees by reason of said employees' member-ship in the United Mine Workers of America, District No. 19, affiliatedwith the Congress of Industrial Organizations, or any other labororganization of its employees, providing that nothing in this Ordershall preclude Respondent from making or abiding by an agreementwith a labor organization (not established, maintained, or assistedby any action defined in the National Labor Relations Act as anunfair labor practice) to require as a condition of employment mem-bership therein, if such labor organization is the representative of theemployees as provided in Section 9 (a), in the appropriate collectivebargaining unit covered by such agreement when made; 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights of self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action in order to effectuate thepolicies and purposes of the Act :(a) Immediately offer Charles A. Barton, John D. Collins andJoe Hill full reinstatement to their former or substantially equivalentpositions, without loss of seniority, and without prejudice to otherrights and privileges previously enjoyed by them, it being under-stood that the positions of blacksmith and car-dropper are, forpurposes of such reinstatement, substantially equivalent; -(b)Make whole Charles A. Barton, John D. Collins, Joe Hilland Richard Lawson, for any loss of earnings they may have sufferedby reason of their termination of employment, by payment toCharles A. Barton the sum of Fifteen Hundred ($1,500.00) Dollars,to John D. Collins the sum of Five Hundred ($500.00) Dollars, toJoe Hill the sum of Five Hundred ($500.00) Dollars, and to RichardLawson the sum of Five Hundred ($500.00) Dollars;(c)Post in conspicuous places at the mine and maintain for aperiod of at least sixty consecutive days from the date of posting,notices to its employees stating that the Respondent will not engagein the conduct from which it is ordered to cease and desist irr Para-graph 1 (a) and (b) of this Order, and that the Respondent willtake the affirmative action set forth in Paragraph 2 (a) and (b) ofthis Order;(d) Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order, what steps the'Respondent has taken to comply herewith.